Citation Nr: 1115852	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low spine degenerative disc disease.

3.  Whether new and material evidence has been received to reopen the claim for service connection for hernia.

4.  Whether new and material evidence has been received to reopen the claim for service connection for deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.  The Board had previously denied service connection for hernia and deafness in June 1977.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran indicated that he did not want a Board hearing.  However, in a communication received on his behalf in March 2011, it appears that the Veteran now wishes to appear for a Board hearing.  Although the language of the communication is not entirely clear, the letter ends with a request for immediate action on the request and that the Veteran is hoping to hear from VA soon "for the schedule hearing."  Under the circumstances, the Board believes the case should be returned to the RO so that a Board hearing may be scheduled.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or otherwise fails to report for the hearing, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



